BRADFORD, District Judge.
In this case the American Locomotive Sander Company charges the Economy Locomotive Sander Company with infringement of letters patent of the United States No. 636,553, and prays for an injunction and an accounting. The patent was granted to Henry L. Leach, assignor to the complainant, August 21, 1900, for alleged “Improvements in Pneumatic Track-Sanders for Locomotives.” The charge of infringement has been restricted to claims 1, 2 and 8. The evidence in connection with the arguments of counsel has satisfied me that these claims, in view of the prior art, arc wholly devoid of patentable novelty. I deem it as unnecessary to indulge in discussion on this point as it would be gravely to undertake to prove that two and two make four. The bill must be dismissed, with costs. \